DOUCET, Judge.
On June 24, 1983, the defendant, Joseph E. Bennett, was charged by a bill of information with the crime of armed robbery, a violation of La.R.S. 14:64. On November 2, 1983, following a trial by a jury of twelve, the defendant was found guilty as charged. On January 13, 1984, the defendant was sentenced to serve six years at hard labor without benefit of probation, parole, or suspension of sentence. The defendant appeals this conviction.
The defendant filed a motion for an appeal of his conviction and filed five assignments of error. However, the appellant failed to file a brief in this matter. Assignments of error which are not briefed are considered abandoned. State v. Dewey, 408 So.2d 1255 (La.1982). Therefore, even though assignments of error have been filed in the record, this ease is subject only to a review for errors patent on the face of the record.
Accordingly, we have conducted a careful examination of the record before us pursuant to the provisions of La.C.Cr.P. art. 920. Finding no errors patent on the record, we confirm the conviction and sentence imposed upon the defendant by the district court.
AFFIRMED.